I bring you, Sir, and the Assembly warm fraternal and sisterly greetings from the Commonwealth of the Bahamas, the country which one of our most famous sons, the Reverend Dr. Myles Munroe, now sadly deceased, described as the place where God resides.
I would like to pause just for a few minutes to acknowledge the expressions of concern that have come from across the world about the fact that there is a hurricane sitting over the southern part of the Bahamas. There has been considerable flooding. We have not heard of any loss of life. There is likely to be some property damage. I suppose that by morning we will know the true impact of the hurricane. I would like to thank the Assembly for its expressions of concern.
We return this year, on the seventieth anniversary of the Organization, to reaffirm the values we committed to in 1973 when we subscribed to the Charter of the United Nations — from democracy, the rule of law, the protection of the weak and vulnerable to the elimination of all forms of discrimination. Each year at this time we join the struggle anew to fight to uphold those values. Tonight, I pause to reflect on the progress we have made in some areas.
This year, for example, marks the thirtieth year since the Nassau Accord was agreed and signed by the Heads of Government of the Commonwealth of Nations in our capital city, in October 1985. That Accord led to a comprehensive set of sanctions on the apartheid regime of South Africa and helped free Nelson Mandela and establish full democracy in the Republic of South Africa.
As we look back, despite the world’s troubles, we can repeat the words of the old African American preacher: “I know we ain’t what we want to be, but thank God we ain’t what we was.” I also repeat the concerns that I raised last year: the environment, climate change, crime and security, the economy and the development of our young people (see A/69/PV.20).
I want to turn to the Sustainable Development Goals. Our Prime Minister, the Right Honourable Perry Christie, was among the world leaders who last week unanimously adopted the ambitious, transformative and universal 2030 Agenda for Sustainable Development (resolution 70/1), which will chart our way forward for the next 15 years and solidify and reaffirm our commitment to the pillars of the Organization and to environmental protection.
With respect to crime and security, I recall the words of a former Prime Minister of Jamaica, the late Michael Manley, who often spoke of a symbiotic relationship between the developed world and the Caribbean region. He said that each year, millions of people from the developed world travelled to our region to have a peaceful, quiet and salubrious vacation. That, he argued, was a benefit to them. The Caribbean region, including the Bahamas, provides a tourist experience that is unparalleled in the world. However, the world must pay attention to the underlying development issues that the region faces, lest that benefit be threatened. For example, we must stop the escalating crime and violence from drug trafficking, human trafficking and smuggling and juvenile gangs. That is why we have
18/26 15-29876

01/10/2015 A/70/PV.24
been so strong in our support of the small arms trade treaty. The carnage of our young people, which is due in particular to the fact that guns are easily available to young males, is not acceptable and is unsustainable.
The Bahamas was pleased to have participated actively in the First Conference of States Parties to the Arms Trade Treaty (ATT), held in Mexico in August. While we are disappointed that the ATT secretariat will not be located in our region, in our sister Caribbean Community (CARICOM) country of Trinidad and Tobago, we, nevertheless, are committed to the full and effective implementation of that Treaty. We call on the producers of these weapons to do more to stop their illegal export to our region and end the carnage. As Mr. Manley rightly pointed out many years ago, the developed world will not be immune if the matter is not brought under control.
With regard to development and reform, there can be no economic and social development unless we achieve gender equality and empower women and girls. The Bahamas is committed to this achievement and empowerment and has actively participated in various meetings on gender equality and the advancement of women, regionally and here at the United Nations. We were represented on 27 September at the Global Leaders Meeting on Gender Equality and Women’s Empowerment by our Minister for Gender Affairs, the Honourable Melanie Griffin. The Bahamas is proud to have now ratified the Convention on the Rights of Persons with Disabilities and the Optional Protocols to the Convention of the Rights of the Child. These acts, in our view, enhance our commitment to human rights.
Scales of assessment for peacekeeping are being reviewed. The Bahamas attaches great importance to the United Nations peacekeeping operations as these, in part, underpin the purposes of the United Nations. It remains fully committed to meeting its financial obligations to the Organization in a full and timely manner and without any conditions. The Bahamas is, however, of the view that those scales of assessment should take into consideration the unique circumstances of small island developing States, particularly those that are most vulnerable. It also maintains that gross domestic product and gross national income per capita, should not serve as the main component in determining the levels of assessment for peacekeeping operations and, furthermore, that no developing country should be categorized above level C.
I would now like to address the issues of human rights, the human rights aspects of national development and the fact that we are presenting our candidature for election to the Human Rights Council. With the same critical sense of direction, commitment and urgency expressed earlier with regard to the 2030 Agenda for Sustainable Development and reform within the Organization, the Bahamas is actively crafting, with a critical eye, a 25-year citizen-driven national development plan — Vision 2040. The national development plan will provide a comprehensive overview of the economy, set policy direction for economic growth and identify strategies, programmes and projects to improve the overall health and sustainability of the Bahamian economy. It is being led by one of our young Ministers, Khaalis Rolle. It will also reinvigorate our national outlook and set new priorities for our international engagement going forward. We will enhance our expertise in the areas of maritime affairs and ocean conservation, environmental sustainability and economic and tax matters to assist in the further development and execution of our national priorities, both regionally and internationally. We are continuing to try to build a stronger Bahamas.
The Bahamas is seeking a seat on the Human Rights Council in the election to be held on 28 October. The Bahamas is the first State member of the Caribbean Community and the first English-speaking country in the Latin American and Caribbean region to do so. We do not do so lightly. Our election to the Human Rights Council would provide a unique opportunity to bring balance in the promotion and consideration of global human rights issues in that we would provide the perspective of a small State. We hope that we can count on the support of Member States for our candidature for election both to the Human Rights Council and to the Council of the International Maritime Organization.
I speak up again this year for the right of the people of the Turks and Caicos islands to self-determination. The Bahamas is among those justly demanding reparations for the damage inflicted on Caribbean societies by slavery. In the words of our poet and singer Tony McKay: “I come to collect everything that you owe me ... pay me what you owe me.” The Bahamas supports our sister CARICOM State, Belize, in its quest to live within secure and recognized borders. Similarly, we are deeply concerned about the attempt to undermine the territorial integrity of our sister CARICOM State, Guyana.
15-29876 19/26

A/70/PV.24 01/10/2015
The Bahamas is pleased at the rapprochement between the United States of America and Cuba. President Barack Obama of the United States has made the right, courageous decision. This enhances the peace in our neighbourhood, and our officials are working with Cuba on synergies for the development of our economies. This year we will once again support an end to the economic embargo when the draft resolution is voted on in the General Assembly.
Concerning the environment and climate change, I would like to say that we welcome the launch on 30 September of the Small Island Developing States Sustainable Energy Initiative (SIDS DOCK), which was jointly developed by the Caribbean Community Climate Change Centre and the secretariat of the Pacific Regional Environment Programme, in cooperation with the Alliance of Small Island States. SIDS DOCK is meant to assist small island developing States in the Pacific and Caribbean regions in addressing the effects of climate change, providing them with a collective institutional mechanism to help them transform their national energy sectors into catalysts for sustainable economic development and generating financial resources for addressing adaptation to climate change.
We affirm our commitment to a binding agreement in Paris at the forthcoming Climate Change Conference and urge all countries to work to that end. As I said earlier, even as we speak the Bahamas is under the threat of flooding and a hurricane. When one realizes that 80 per cent of our land is lower than five feet above sea level, one understands that a tidal surge is certainly an existential threat to our country and an example of a threat posed by climate change. We urge continued support for the people of Dominica, our sister CARICOM State, which suffered enormous damage and loss of life from Tropical Storm Erika in August. We would also like to express our solidarity with the people of Chile, who suffered damage and loss of life during the recent earthquake there.
Migration and the global refugee crisis are an increasing problem around the world. In the view of the Bahamas, we are facing the most pressing refugee crisis since the Second World War. In recent months, we have seen hundreds of thousands of migrants and refugees from conflict- and war-torn areas throughout the Middle East embarking on perilous journeys in their search for refuge in Western Europe.
For the Bahamas, illegal migration through its territory is an awful reality. We are resolute in our task
of ensuring that migration is lawful, safe and orderly, and that it involves increased dialogue and greater participation in the process by all countries of origin, transit and destination. We are equally mindful of our international obligations, in tandem with our sovereign right to protect our borders. We strive to ensure that respect for human rights is integral to our migration policies. The Bahamas will, however, take all measures within the law and international norms to protect its borders and ensure that it is not overrun by illegal migrants.
I end with a plea for the young people of the world. We must commit to them afresh, here at the United Nations. They are the future, and everything we do must be done keeping in mind the fact that, whether we like it or not, we are handing things over to them. Now is the time to act to end their sense of hopelessness and their joblessness. The Prime Minister of the Bahamas said it here again last week: if we ignore them, we do so at our peril (see A/70/PV.4).
Back in 1919, the Irish poet William Butler Yeats, speaking to his generation, lamented that the centre could not hold. That poem was written before the United Nations came into being. Today, this body is at the centre of the human endeavour, so let us ensure that the centre does hold. The Bahamas is committed to the United Nations and to a sustainable future for our world. Where better than in this building, and who better than the United Nations? I say again, now more than ever we need the United Nations.
